Citation Nr: 1623087	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  11-25 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The service connection claim for PTSD was previously denied in a January 2002 rating decision.  Since this denial of the Veteran's claim, there has been a liberalizing law creating a new evidentiary standard for which a claim of entitlement to service connection for PTSD can be substantiated under 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 (July 13, 2010).  Therefore, the Veteran's claim will be reviewed on a de novo basis as opposed to a new and material basis.  See Ervin v. Shinseki, 24 Vet. App. 318, 320-21 (2011) (discussing a "liberalizing" amendment to 38 C.F.R. § 3.304(f) that allows, in some circumstances, for a noncombat Veteran's lay testimony to establish the occurrence of a claimed stressor); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994); see also Helms v. Shinseki, No. 12-0310, 2013 WL 3779222, at *1 (Vet. App. July 19, 2013) (stating that "Because the Board erred in finding that an amendment to 38 C.F.R. § 3.304(f) was not a liberalizing change in the law, the Court will vacate" the Board decision).  

The Veteran testified before the undersigned Veterans Law Judge in April 2016.  A transcript of this hearing is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD, which has been rendered by a VA psychologist. 

2.  The diagnosis of PTSD is related, at least in part, to stressors based on his service in Vietnam.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.304(f) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2015); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f) (2015). 

Here, the Veteran contends that his PTSD is related to service, specifically his service in the Republic of Vietnam.  He states that he has nightmares of his experiences in Vietnam, including a rocket attack.  

The Veteran's wife testified during the April 2016 hearing and submitted lay statements in March 2002 and March 2009.  She explained that she knew her husband before he went to Vietnam and began dating him upon his return from Vietnam.  She described changes in his personality and behavior after his separation from service.    

The Veteran was afforded VA examinations during the course of the appeal.  A May 2002 VA examiner stated that although the Veteran had features of PTSD, he did not meet the criteria for a diagnosis of PTSD.  However, the examiner further stated that the Veteran had "obvious features" of PTSD which are "probably a result of his military service in Vietnam."  August 2011 and May 2015 VA examiners found that the Veteran did not have a diagnosis of PTSD.  

However, the Veteran's VA treatment records from 2001 to the present include a diagnosis of PTSD rendered by a VA psychologist.  These records include several discussions of the Veteran's experiences in Vietnam.  A November 2001 treatment record noted the "parallel between his anger/hypervigilance and his Vietnam experiences."  During a July 2005 mental health session, the Veteran discussed his psychiatric symptoms and his experiences in Vietnam.  The VA psychologist then rendered a diagnosis of PTSD.  A March 2009 treatment record included a diagnosis of PTSD and noted that the Veteran's time in Vietnam "changed him."  Also of record is a June 2015 VA treatment record.  The VA psychologist evaluated the Veteran at length.  The VA psychologist stated that testing results and interview data supported the diagnosis of PTSD.  The treatment notes from this date include discussion of the Veteran's Vietnam experience and reveal that the Veteran's reported criterion A stressors related to service, specifically including service in Vietnam.             

Given the extensive VA treatment records noting a diagnosis of PTSD, including notations of PTSD rendered by multiple VA psychologists, and after resolving any reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a current diagnosis of PTSD.  

The Board also finds it significant that the May 2002 VA examiner stated that the Veteran had "obvious features" of PTSD which are "probably a result of his military service in Vietnam."  It is also significant that the VA treatment records include a diagnosis of PTSD rendered by VA psychologists based on service-related stressors, specifically stressors related to his Vietnam experiences.  After resolving all reasonable doubt in favor of the Veteran, the Board finds that he has a current diagnosis of PTSD based on his experiences in Vietnam.  The Veteran has indicated that a grant of any psychiatric disorder would satisfy his appeal.  Thus, pursuant to 38 C.F.R. § 3.304(f)(3), service connection for PTSD is warranted.     


ORDER

Service connection for PTSD is granted.  




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


